UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4473


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRAVIS WAYNE BOWMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:07-cr-00027-LHT-1)


Submitted:    March 17, 2009                 Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Federal Defenders of
Western North Carolina, Inc., Charlotte, North Carolina; Raquel
Wilson, Asheville, North Carolina, for Appellant. Gretchen C.F.
Shappert, United States Attorney, Adam Morris, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis        Wayne    Bowman       appeals         from    the    120-month

sentence imposed after he pleaded guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006).     We dismiss the appeal based on the waiver contained in

Bowman’s plea agreement.

            On     appeal,       Bowman     challenges      the        U.S.    Sentencing

Guidelines    Manual       chapter    two    and    three       enhancements      to    his

sentence.     Bowman waived his right to appeal his sentence with

the    exception     of    the    application        of    chapter       two   and     four

enhancements.       He alleges that the chapter two and three applied

enhancements are invalid because the district court relied on

facts that were not charged in the indictment or admitted by him

in    imposing     the    statutory       maximum,    below       Guidelines      range,

sentence,     in    violation        of   the      Sixth    Amendment.           As     the

Government       notes,    however,       Bowman    has     waived       his   right    to

challenge    the    chapter       three     enhancement         entirely.       Bowman’s

Sixth Amendment challenge to the chapter two enhancement is also

waived    because    it    does    not    implicate       the    application      of   the

guideline enhancement.             See United States v. Clark, 415 F.3d

1234 (10th Cir. 2005). *

      *
       Even if the merits of the chapter two enhancement were
before the court, the claim is foreclosed by our decision in
United States v. Benkahla, 530 F.3d 300, 312 (4th Cir. 2008).


                                            2
            We find that the waiver in the plea agreement bars

the claims brought on appeal and therefore dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3